Citation Nr: 0108234	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes, to include dependency and indemnity compensation 
(DIC) benefits and death pension benefits.


REPRESENTATION

Claimant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Claimant and S.H., claimant's daughter


INTRODUCTION

The veteran had active military service from August 1945 to 
January 1952; he died in May 1991.  The claimant is the 
veteran's former spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision letter from 
the Nashville, Tennessee VA Regional Office (RO).  The 
claimant and S.H., the claimant's daughter, appeared before a 
hearing officer at a hearing at the RO in March 2000.


REMAND

The claimant does not dispute that she and the veteran 
divorced in 1980; however, she argued that she continued to 
reside with the veteran after the divorce and cared for him 
until her death.  At her March 2000 hearing, the claimant 
testified that she still considered herself the veteran's 
wife and that he was her husband.  The effect of her 
testimony is to raise the issue of whether the veteran and 
the claimant's cohabitation over a period of more than 11 
years constituted a valid common-law marriage which would 
satisfy the marriage requirements.  

The validity of a marriage for VA purposes is determined 
based upon the law of the jurisdiction where the parties 
resided at the time of the marriage or when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j) (2000); see Sanders v. 
Brown, 6 Vet. App. 17 (1993).  In Tennessee, common-law 
marriages have not been recognized.  However, under the 
provisions of 38 C.F.R. § 3.52, a marriage that is otherwise 
invalid under state law may be recognized as a "deemed valid" 
marriage for VA purposes if certain requirements are met.  
See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91, 56 Fed. Reg. 50151 (1991), 
in which the General Counsel held that where it is 
established that a claimant for gratuitous veteran's death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common law marriage constitutes a "legal impediment" to such 
a marriage for purposes of that section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common law 
marriages, the VA may deem such a marriage valid for benefits 
purposes where the facts demonstrate that the claimant was 
without knowledge of the legal impediment at the time the 
invalid marriage was contracted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when an 
issue arises as to whether an claimant's relationship with 
the veteran should be recognized a "deemed-valid" marriage 
under 38 C.F.R. § 3.205(c), the claimant must be given the 
opportunity to submit a signed statement that he or she had 
no knowledge of an impediment to the marriage.  See Colon v. 
Brown, 9 Vet. App. 104, 107-8 (1996).  Thus, the claimant 
must show that she was unaware that Tennessee did not 
recognize common-law marriage, and that she entered into a 
relationship with the veteran that would have constituted a 
valid common-law marriage if Tennessee recognized such 
marriages.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the claimant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  Pursuant to Colon and 38 C.F.R. § 
3.205(c), the RO should contact the 
claimant and afford her an opportunity to 
submit a statement indicating whether she 
knew that the Tennessee did not recognize 
common-law marriages.

2.  The RO should adjudicate the issue of 
whether the veteran may be recognized as 
having entered into a deemed-valid common-
law marriage to the veteran at any time 
during the period from September 1980, 
through May 23, 1991.  In doing so, the RO 
should request copies of bank statements, 
tax returns, or other legal documents 
indicating the status of relationship 
between the claimant and the veteran.

3.  If the determination as to the 
existence of a deemed valid common law 
marriage is adverse to the claimant, a 
complete statement of the law and 
regulations applicable to deemed-valid 
common-law marriages should be provided, 
and a full explanation of the reason for 
the determination made should be stated.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the claimant and 
the claimant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The claimant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


